Citation Nr: 1730252	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-27 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2011 for the grant of service connection for left shin splints. 

2.  Entitlement to an effective date earlier than June 30, 2011 for the grant of service connection for right shin splints.

3.  Entitlement to an effective date earlier than June 30, 2011 for the award of a 10 percent evaluation for multiple noncompensable service-connected disabilities.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to November 1977.      
		
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for bilateral shin splints, effective a June 30, 2011 claim to reopen service connection for the disability.  In that decision the RO also granted a 10 percent rating for multiple noncompensable service-connected disabilities, also effective the June 30, 2011 claim to reopen service connection.     

In the Veteran's September 2013 substantive appeal, it is asserted that the June 1995 rating decision that denied service connection for bilateral shin splints amounted to clear and unmistakable error (CUE).  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is necessary because the claims on appeal are inextricably intertwined with the issue regarding CUE referred to the AOJ above.  A favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  Thus, the claims on appeal must be remanded and held in abeyance until the RO adjudicates the CUE issue.

A remand is also warranted for readjudication of the claims on appeal.  Since issuance of the August 2013 Statement of the Case (SOC) in this matter, VA has added pertinent evidence to the record - i.e., December 2013 and March 2014 VA examination reports addressing shin splints.  Inasmuch as the Veteran has not waived initial AOJ review of the evidence, a remand for readjudication is necessary.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Lastly, the TDIU issue is properly on appeal as the Veteran has asserted that his service-connected shin splints cause him to be unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether there was CUE in the June 1995 rating decision denying the Veteran's service connection claim for bilateral shin splints.

2.  After completion of any action deemed appropriate in addition to that requested above, the issues on appeal should be readjudicated.  All evidence received since the August 2013 SOC should be considered.  If any benefit sought remains denied the Veteran should be provided with a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






